Reese, P. J.,
In this action for divorce the libel charges that respondent committed *188adultery with one Lloyd Salisbury. Section 38 of The Divorce Law of May 2, 1929, P. L. 1237, as amended by the Act of May 25, 1933, P. L. 1020, provides that in any case for divorce on the ground of adultery, libellant shall cause to be served personally, or by registered mail, addressed to the last known post office address, a notice on any corespondent named and identified in the libel. The section further provides that “Such notice shall set forth that such person was named in the proceedings as corespondent, and designate the time and place of hearing, and shall be served at least 10 days previous to the hearing.”
A notice was served on corespondent by libellant’s attorney less than a month after the institution of the action and nearly three months before the master’s hearing, but the notice served does not comply with the section hereinabove cited, because it fails to give corespondent notice of the time and place of hearing. The requirement of The Divorce Law as to notice is mandatory and a decree cannot be entered unless and until corespondent has had the notice prescribed by the statute and an opportunity to be heard: Nace v. Nace, 16 D. & C. 528; Rosch v. Rosch, 16 D. & C. 636; Stong v. Stong, 17 D. & C. 105. Therefore, this case must be referred back to the master for the purpose of giving proper notice to corespondent. The master should hold another hearing and take testimony a second time and make report thereon, unless corespondent should fail to attend such second hearing or should, in writing, waive his right to notice and to be heard, in which case the master should report accordingly: Seiders v. Seiders, 39 Dauphin 341.
And now, October 30,1945, this case is recommitted and referred back to Russell B. Updegraff, Esq., the master, who will designate a date for further hearing and cause notice in the form prescribed by law to be served upon corespondent, and proceed in accordance with the opinion filed herewith.